Citation Nr: 1752471	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-48 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating greater than 30 percent for aortic insufficiency.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1969, February 1982 to January 1985, and December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal was remanded in February 2014 for further development, and has now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand instructions, the AOJ was directed to obtain relevant, outstanding VA treatment records, including records of electrocardiograms in August 2010 and March 2012.  These records have been obtained and associated with the file.  The Veteran was also scheduled for a VA examination to assess the severity of his aortic insufficiency, which included METs testing pursuant to the rating criteria.  The remand instructions also indicated that the AOJ should readjudicate the claim in light of all of the evidence of record, and issue a supplemental statement of the case (SSOC) if any benefit remained denied.  The AOJ has not readjudicated the claim, nor has any SSOC been issued.  Accordingly, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).   

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an increased rating for aortic insufficiency.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

